1

2

3

4

5

6

7
                             UNITED STATES DISTRICT COURT
8
                           CENTRAL DISTRICT OF CALIFORNIA
9
10
     JUAN CARLOS SUAREZ,                         Case No. CV 17-7934 JLS (SS)
11
                       Petitioner,               ORDER DENYING PETITIONER’S
12
           v.                                    OBJECTIONS TO REPORT AND
13
     STU SHERMAN, Warden,                        RECOMMENDATION OF UNITED
14
                       Respondent.               STATES MAGISTRATE JUDGE
15

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the

18   Petition,   all   the    records    and     files    herein,   the    Report   and

19   Recommendation    of     the   United       States    Magistrate     Judge,     and

20   Petitioner’s Objections.       After having made a de novo determination

21   of   the   portions     of   the   Report    and     Recommendation    to     which

22   Objections were directed, the Court concurs with and accepts the

23   findings and conclusions of the Magistrate Judge.

24   \\

25   \\

26   \\

27   \\

28   \\
1         IT IS ORDERED that the Petition is denied and Judgment shall
2    be entered dismissing this action with prejudice.
3

4         IT IS FURTHER ORDERED that the Clerk serve copies of this
5    Order and the Judgment herein on Petitioner and on counsel for
6    Respondent.
7

8         LET JUDGMENT BE ENTERED ACCORDINGLY.
9
10   DATED: October 2, 2018
11                                       JOSEPHINE L. STATON
                                         UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                     2
